Case 7:20-cv-04651-PMH Document 1-12 Filed 06/17/20 Page 1 of 4




              EXHIBIT “L”
                Case 7:20-cv-04651-PMH Document 1-12 Filed 06/17/20 Page 2 of 4


                                                    Windy Apparels Ltd. - Shipped Goods POs
Buyer (KM/SR)   Category                         PO No    Invoice No     Invoice Date   TT Days   Quantity   Invoice Amount              Status

    Kmart            Mens Denim Jacket           BDDIE    201929815820    24.08.2019    21 Days     2460       $25,268.30     SHIPPED, WAITING FOR PAYMENT

    Kmart            Mens Denim Jacket           BDDIH    201929813982    24.08.2019    21 Days     1608       $15,822.72     SHIPPED, WAITING FOR PAYMENT

    Kmart            Mens Denim Pant             BDDIK    201929813804    24.08.2019    21 Days     544         $4,245.92     SHIPPED, WAITING FOR PAYMENT

    Kmart            Mens Denim Pant             BDDJF    201929813196    24.08.2019    21 Days     3008       $23,477.44     SHIPPED, WAITING FOR PAYMENT

    Kmart            Mens Denim Pant             BDDJF    201929813252    24.08.2019    21 Days     544         $4,245.92     SHIPPED, WAITING FOR PAYMENT

    Kmart             Ments Long pant            BDDIJ    201929812967    24.08.2019    21 Days     480         $3,744.00     SHIPPED, WAITING FOR PAYMENT

    Kmart             Ments Long pant            BDDJG    201929813384    24.08.2019    21 Days     480         $3,744.00     SHIPPED, WAITING FOR PAYMENT

    Kmart           Rb Cord Clr Denim Jkt        BDHFS    201929814112    24.08.2019    21 Days     348         $3,424.32     SHIPPED, WAITING FOR PAYMENT

    Kmart             Ments Long pant            BDDJE    201929815508    24.08.2019    21 Days     3360       $24,998.40     SHIPPED, WAITING FOR PAYMENT

    Kmart             Ments Long pant            BDDJE    201929815566    24.08.2019    21 Days     416         $3,095.04     SHIPPED, WAITING FOR PAYMENT

    Kmart           Rt Denim Sherpa Jkt          BDDJQ    201929815893    24.08.2019    21 Days     1608       $21,611.52     SHIPPED, WAITING FOR PAYMENT

    Kmart            Mens Denim Pant             BDFD3    202033496105    10.02.2020    20 Days     912         $9,604.27     SHIPPED, WAITING FOR PAYMENT

    Kmart            Mens Denim Pant             BDEQB    202033496178    10.02.2020    20 Days     912         $9,779.55     SHIPPED, WAITING FOR PAYMENT

    Kmart            Mens Denim Pant             BDFDZ    202033496218    10.02.2020    20 Days     912         $9,604.44     SHIPPED, WAITING FOR PAYMENT

    Kmart            Mens Denim Pant             BDEQA    202033621652    11.02.2020    20 Days     912        $10,506.24     SHIPPED, WAITING FOR PAYMENT

    Kmart               Mens Shorts              BDEML    202033676091    13.02.2020    20 Days     2574       $17,297.28     SHIPPED, WAITING FOR PAYMENT

 Kmart Total                                                                                       21078      $190,469.36

    Sears             Mens Long Pant             SQ3079   202033255246    27.01.2020    20 Days     2880       $26,956.80     SHIPPED, WAITING FOR PAYMENT

    Sears             Mens Long Pant             SQ3081   202033255333    27.01.2020    20 Days     6696       $62,674.56     SHIPPED, WAITING FOR PAYMENT

    Sears             Mens Long Pant             SR3077   202033255424    27.01.2020    20 Days     1800       $16,848.00     SHIPPED, WAITING FOR PAYMENT

    Sears             Mens Long Pant             SS3078   202033255465    27.01.2020    20 Days     5688       $53,239.68     SHIPPED, WAITING FOR PAYMENT

    Sears               Mens Shorts              SO2915   202033254077    27.01.2020    20 Days    11292       $59,734.68     SHIPPED, WAITING FOR PAYMENT

    Sears               Mens Shorts              SO2916   202033254266    27.01.2020    20 Days     3438       $18,187.02     SHIPPED, WAITING FOR PAYMENT

    Sears               Mens Shorts              SP2917   202033254403    27.01.2020    20 Days     2070       $10,950.30     SHIPPED, WAITING FOR PAYMENT

    Sears       Ladies Utility Chino Long Pant   SQ1067   202033340118    29.01.2020    20 Days     588         $3,839.64     SHIPPED, WAITING FOR PAYMENT

    Sears       Ladies Utility Chino Long Pant   SR1066   202033340400    29.01.2020    20 Days     2136       $13,948.08     SHIPPED, WAITING FOR PAYMENT

    Sears       Ladies Utility Chino Long Pant   SU1068   202033443429    02.02.2020    20 Days     7618       $49,745.54     SHIPPED, WAITING FOR PAYMENT

    Sears            Mens Denim Pant             SR3239   202033674955    13.02.2020    20 Days     1792       $18,871.89     SHIPPED, WAITING FOR PAYMENT

    Sears            Mens Denim Pant             SR3240   202033675048    13.02.2020    20 Days     1792       $19,215.95     SHIPPED, WAITING FOR PAYMENT

  Sears Total                                                                                      47790      $354,212.14

 Grand Total                                                                                       68868      $544,681.50
               Case 7:20-cv-04651-PMH Document 1-12 Filed 06/17/20 Page 3 of 4


                                    Windy Apparels Ltd. - Ready to Ship POs
                                        "Cancel" date: April/20/2020
Buyer (KM/SR)   Category                          PO No   Quantity   FOB Amount   Ready Date    Status
    Sears                  Mens Denim Pant       SP3238    1792      $20,643.84   Feb/17/2020   Ready for Shipment
    Sears                  Mens Denim Pant       SR3237    1792      $20,643.84   Feb/17/2020   Ready for Shipment
 Sears Total                                               3584      $41,287.68
 Grand Total                                               3584      $41,287.68
                Case 7:20-cv-04651-PMH Document 1-12 Filed 06/17/20 Page 4 of 4


                                     Windy Apparels Ltd. - Fabrics & Trims Liability
                                            "Cancel" date: April/20/2020
                                                                                                       Fabrics and
Buyer (KM/SR)              Category                       PO No              Quantity   po value                               Status
                                                                                                      Trims Expense
    Kmart         Ladies Utility Chino Long Pant   Wings/PO didn't create     14980      $97,819.40   $     32,956.00 UNCUT GOODS (FABRICS)
  Kmart Total                                                                 14980      $97,819.40   $     32,956.00
     Sears                Mens Shorts              SR2288 ,SR2290 ,SR2293      9528      $52,022.88   $     23,634.00 UNCUT GOODS (FABRICS & TRIMS)
     Sears        Ladies Utility Chino Long Pant    Wings/PO didn't create     3890      $25,401.70   $      8,558.00 UNCUT GOODS (FABRICS)
  Sears Total                                                                 13418      $77,424.58   $     32,192.00
  Grand Total                                                                 28398     $175,243.98   $     65,148.00
